DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application, filed 12/23/2021, is a continuation of 16/946997, filed 07/14/2020, now U.S. Patent No. 11,233,715.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,233,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application 
Patent No. 11,233,715
1. A method comprising: monitoring, by a network device, round-trip times of a plurality of packets of a data flow of an application being transmitted over a link between an application server and a client device; determining, by the network device, an amount of retransmission of packets occurring during transmission of the plurality of packets of the data flow; and 
predicting, by the network device and based at least in part on the round-trip times of the plurality of packets of the data flow and the amount of retransmission of packets occurring during transmission of the plurality of packets of the data flow, 
a round-trip time parameter for a service level agreement (SLA) associated with the application.
1. A method comprising: monitoring, by a network device, first round-trip times of a first plurality of packets of a data flow of an application being transmitted over a link between an application server and a client device; determining, by the network device, a first amount of retransmission of packets occurring during transmission of the first plurality of packets of the data flow; predicting, by the network device and based at least in part on the first round-trip times of the first plurality of packets of the data flow and the first amount of retransmission of packets occurring during transmission of the first plurality of packets of the data flow, a round-trip time parameter for a service level agreement (SLA) associated with the application; in response to predicting the round-trip time parameter for the SLA associated with the application, monitoring, by the network device, second round-trip times of a second plurality of packets of the data flow of the application; determining, by the network device, a second amount of retransmission of packets occurring during transmission of the second plurality of packets of the data flow; and determining, by the network device and based at least in part on the second round-trip times of the second plurality of packets of the data flow and the second amount of retransmission of packets occurring during transmission of the second plurality of packets of the data flow, whether to update the round-trip time parameter for the SLA associated with the application.


---

Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (7,822,837) in view of Hatime (2005/0165948).

As per claim 1, Urban et al. teaches a method comprising: monitoring, by a network device, round-trip times of a plurality of packets of a data flow of an application being transmitted over a link between an application server and a client device [see Urban et al., col. 8, line 31-col. 9, line 39]; 
a round-trip time parameter for a service level agreement (SLA) associated with the application [see Urban et al., col. 22, lines 31-63].
But Urban et al. fails to explicitly teach, however, Hatime in the same field of endeavor teaches determining, by the network device, an amount of retransmission of packets occurring during transmission of the plurality of packets of the data flow [see Hatime, paragraph 0021]; and 
predicting, by the network device and based at least in part on the round-trip times of the plurality of packets of the data flow and the amount of retransmission of packets occurring during transmission of the plurality of packets of the data flow, a round-trip time parameter [see Hatime, paragraphs 0022-0025 and 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban et al. with Hatime in order to dynamically adjust estimated available bandwidth of communications medium.

	As per claim 2, Urban-Hatime teaches the method of claim 1, wherein predicting the round-trip time parameter for the SLA associated with the application further comprises: determining, by the network device, whether the amount of retransmission of packets during transmission of the plurality of packets in the data flow is below a predefined retransmission threshold; and in response to determining that the amount of retransmission of packets occurring during transmission of the plurality of packets the data flow is below the predefined retransmission threshold, predicting, by the network device and based at least in part on the round-trip times of the plurality of packets of the data flow, the round-trip time parameter for the SLA associated with the application [see Hatime, paragraphs 0028-0029].

As per claim 8, Urban-Hatime teaches the method of claim 1, wherein the plurality of packets of the data flow are transported via Transmission Control Protocol [see Urban et al., col. 4, lines 46-61].

As per claim 9, Urban-Hatime teaches the method of claim 1, further comprising: assigning, by the network device, a second data flow of the application to a particular link having quality of experience metrics that provide at least the predicted round-trip time parameter for the SLA associated with the application [see Urban et al., col. 14, lines 41-64].

Claims 10, 11, 17-18 and 20 have similar limitations as to the rejected claims above; therefore, they are being rejected under the same rationale.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. in view of Hatime as applied to claim 10 above, and further in view of Sachs et al. (2020/0259896).
	As per claim 19, Urban et al. in view of Hatime teaches the limitations of claim 10 as above but fails to explicitly teach, however, Sachs et al. in the same field of endeavor teaches wherein the network device comprises a Software-Defined Wide Area Network device [see Sachs et al., paragraph 0744].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban et al. and Hatime with Sachs et al. in order for enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444